Citation Nr: 0705797	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus (SLE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had verified active duty for training from June 
to September 1984, active military service from October 1984 
to March 1987, and reserves service with the Pennsylvania 
Army National Guard beginning in September 1995.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision.  The appellant filed a notice of disagreement (NOD) 
in April 2003, and the RO issued a statement of the case 
(SOC) in April 2004.  The appellant filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in June 2004.

In November 2004, the appellant testified during a Board 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.

In January 2006, the remanded this claim to the RO for 
additional development.  After accomplishing the requested 
action, the RO continued the denial of the claim (as 
reflected in an August 2006 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The medical evidence does not establish that SLE was 
present in service or within one year of separation from 
active service, and the most persuasive medical opinion on 
the question of nexus weighs against the claim.




CONCLUSION OF LAW

The criteria for service connection for SLE are not met.  38 
U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In November 2002, the RO sent the appellant and his 
representative a pre-rating notice letter informing him that 
to support a claim for service-connected compensation 
benefits, the evidence must show three things: an injury in 
military service or a disease that began in or was made worse 
during military service, or an event during military service 
that caused an injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  The 
appellant was advised as to what medical evidence he could 
submit in support of his claim.  After that letter, the 
appellant and his representative were afforded full 
opportunity to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claim for service 
connection, and has been afforded ample opportunity to submit 
such information and evidence. 

In the aforementioned letter, the RO also listed the evidence 
received, discussed VA's responsibility to obtain evidence or 
assist in obtaining evidence, and provided contact 
information in case of questions.  The letter provided notice 
that VA would make reasonable efforts to help the appellant 
get evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  The letter further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get. Additionally, he was advised to furnish any evidence 
that he had in his possession that pertained to his claim.  
The Board thus finds that the November 2002 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  As indicated above, in the matters now before the 
Board, the document substantially meeting the VCAA's notice 
requirements was provided to the appellant before the rating 
action on appeal; hence, Pelegrini's timing of notice 
requirement has been met.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the appellant's status is not at issue, and 
the RO has provided information concerning disability and 
nexus requirements pursuant to the pre-rating November 2002 
letter addressed above.  While the RO has not furnished the 
appellant notice pertaining to the degree of disability or 
effective date of rating, on these facts, such omission is 
harmless.  See Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. 
App. Dec. 21, 2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  Because the 
Board's decision herein denies service connection for the 
claimed disability, no disability rating or effective date is 
being, or is to be, assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and VA treatment records and 
examination reports dated from May 1987 to December 1998 to 
February 2006.  Regarding the appellant's military service, 
it is noted that a January1996 Memorandum from the 
Pennsylvania Department of Military Affairs indicates that he 
enlisted in the Pennsylvania Army National Guard in September 
1995.  In January 2006, the Board remanded the case for 
additional evidentiary development, including verification of 
any period of active duty service after March 1987 and to 
obtain any additional medical records associated with such 
period(s) of service.  In February 2006, the National 
Personnel Records Center (NPRC) verified the appellant's 
active duty service as noted in the introduction above, and 
indicated that all available service medical records had been 
associated with the record.  As such, no additional 
evidentiary development regarding the appellant's service 
medical records is warranted.  Further, the appellant has 
been afforded a VA examination regarding the claimed SLE, and 
the report of that examination, including a nexus opinion, is 
of record.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claim. 

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131, 1137; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

With respect to the appellant's service before and after his 
period of active duty service, the applicable laws and 
regulations permit service connection only for a disability 
resulting from a disease or injury incurred in or aggravated 
coincident with active duty for training, or for disability 
resulting from injury during inactive duty training.  See 38 
U.S.C.A. § 101(22),(23),(24) (West 2002); 38 C.F.R. § 3.6 
(2006).  

Specific to the appellant's period of active duty service, 
the Board notes that if SLE becomes manifest to a degree of 
10 percent disabling within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

The Board notes, at the outset, that the appellant has 
reported that he was involved in the Persian Gulf War.  
However, as noted above, his verified periods of active duty 
for training and active duty consisted of service which ended 
in March 1987.  While he served in the National Guard after 
1987, there is no verified Persian Gulf War service.  In 
fact, a September 1999 VA outpatient treatment record shows 
that he reported that he traveled to Egypt, Libya and France 
in 1986 as part of service but had no travel since.  As such, 
the appellant is not a Gulf War veteran as defined in 38 
C.F.R. § 3.317 (2006).  Further, as the appellant has a 
diagnosis of SLE regarding his symptoms of joint pain, the 
provisions of 38 C.F.R. § 3.317 regarding compensation for 
manifestations of undiagnosed illness or other chronic 
qualifying disability are not for application in this case. 

The appellant asserts that the currently diagnosed SLE had 
its onset during service.  In November 2004, the appellant 
testified that he believed that he had symptoms of SLE on 
various occasions during active military service to include 
joint pain, chest pain, breathing difficulty and rashes 
throughout his body.

Initially, the Board notes that there is no competent 
evidence that the claimed disability was present in service 
or that it was manifested to a compensable degree within one 
year following discharge from active service in March 1987.  
The service medical records do show that the appellant was 
seen for complaints of joint pain, including low back pain.  
He was also seen for complaints of rashes over various parts 
of the body.  Those records show that the appellant was 
involved in a motor vehicle accident in December 1985, with 
complaints of back pain thereafter.  There is no diagnosis of 
SLE during the periods of active duty for training or active 
service.  The March 1987 separation examination report noted 
right knee mild patellar crepitus on manipulation and that 
the clinical evaluation of the spine was normal.  The only 
diagnosis indicated was mild chondromalacia patellae.  There 
was no diagnosis of SLE at the time of the separation 
examination.  

Numerous post-service VA examination reports and outpatient 
treatment records dated from May 1987 to February 2006 have 
been obtained and associated with the record.  On VA 
examination in May 1987, the appellant reported pain and 
aching of the right and left knees.  No other complaints were 
noted.  The final diagnoses were normal general medical 
examination except for orthopedic disorder, bilateral knee 
strain and chondromalacia patellae.  On VA examination in 
August 1987, the appellant complained of pain in the back, 
feet and neck and the assessment included thoracic 
lumbosacral strain and scoliosis.  On VA examination in 
December 1988, the appellant reported sore knees and low back 
pain since service.  The diagnoses included tendonitis and 
chondromalacia patellae of the knees and lumbosacral strain.  
An August 1999 VA outpatient treatment record shows that the 
appellant reported complaints of generalized joint pain and 
that three weeks earlier he had woken up and was aching all 
over.  The assessment was systemic lymphadenopathy of unknown 
etiology.  The first diagnosis of SLE is noted on an October 
1999 VA outpatient treatment record which indicated that the 
appellant complained of pain from the neck down to his ankles 
beginning in July1999.  Numerous subsequent outpatient 
treatment records show treatment for SLE.  

However, there is no competent and persuasive evidence of a 
nexus between the current SLE and service.  In fact, the most 
persuasive medical opinion on the question of medical 
etiology of the disability under consideration weighs against 
the claim.

The only medical evidence that tends to support the claim is 
a December 2004 statement of a VA physician who treated the 
appellant for SLE.  It was stated that it was likely that the 
appellant had SLE for years prior to his final diagnosis in 
1999.  It was indicated that by history his complaints go 
back to 1987 and more likely that not the SLE was present 
during the military service.  The examiner did not indicate 
that any medical evidence, including the service medical 
records, were reviewed or relied on to reach that conclusion.  
As such, the Board finds that such an opinion is not 
persuasive, as it appears to have been based solely on the 
appellant's own reported history, and not based on review and 
consideration of the actual, contemporaneous medical evidence 
which does not show a diagnosis of SLE during service or 
within one year after discharge.  The Board points out that, 
as a medical opinion can be no better than the facts alleged 
by the appellant, an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).

By contrast, the Board finds probative the July 2006 VA 
examination report which includes an etiology opinion.  The 
examiner indicated that the claims file was reviewed and 
included in the report a summary of both the service and 
post-service medical evidence.  The examiner indicated that 
the appellant was interviewed and his medical history and 
complaints were noted.  It was indicated that the service 
medical records were reviewed and found the first 
manifestation of SLE was shown to be in 1999 and was not 
first manifested during service or within one year after 
discharge in 1987.  The examiner concluded that it was not at 
all likely that SLE was related to the appellant's military 
service or was manifested in the year after military service 
or related to disease or injury during military service.  The 
Board finds the July 2006 VA opinion persuasive on the 
question of medical relationship between the current SLE and 
service, inasmuch as the opinion clearly was based upon both 
examination of the appellant and consideration of his 
documented medical history and assertions, and because the 
rationale underlying the opinion is reasonable and consistent 
with the evidence of record.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

As such, the most persuasive evidence on the question of 
medical etiology weighs against the claim.

The Board has reviewed the New England Journal Of Medicine 
article submitted by the appellant in November 2004.  The 
Board notes that a medical article or treatise can provide 
important support when combined with an opinion of a medical 
professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon subjective facts 
rather than unsubstantiated lay opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999) (emphasis added).  In this case, 
the article, while relevant to SLE in general, is not 
supported by any professional medical opinion and is 
accordingly not probative in regard to the etiology of the 
appellant's condition specifically.

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the appellant's and his 
representative's written and oral assertions; however, none 
of this evidence provides a basis for allowance of the claim.  
As indicated above, the claim turns on a medical matter; 
however, medical questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant 
and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion 
on a medical matter.  See, e.g., Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.  
Similarly, the fact the veteran's own reported history of SLE 
since service may appear in his medical records, does not, 
without more, constitute a competent medical opinion to 
support the claim.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (a transcription of a lay history is not transformed 
into competent evidence merely because the transcriber 
happens to be a medical professional).

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the appellant's claim for service 
connection for SLE, that doctrine is not for application in 
this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for SLE is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


